McCLELLAN, J.
Reference is had to .the reports of this case as heretofore presented and decided in this court, for a fuller understanding of the matters involved in the present ajipeal.—Holt v. Wilson, 75 Ala. 58; Wilson v. Holt, 83 Ala. 528; Wilson v. Holt, 85 Ala. 595.
When the case was first here, it was ruled, (1) that by the ante-nuptial contract between Wilson and Mrs. Chambliss, an express trust was, in effect, declared on the part of the latter, to stand seized of the legal title to the use of her intended *208husband, which trust was to become operative on the death of her daughter, Sallie D. Chambliss, and (2) that the trust did become operative on the death of Sallie in May, 1862; and Mrs. Chambliss and Wilson having held and occupied the lands as equal tenants in common from the time of their marriage in 1861, to the death of the husband in 1865, that the husband’s possession must be referred to the marriage contract under which he entered, and the continuance of such possession was evidence of a recognition of the trust as existing, continuing and undischarged up to the time of his death, and subsequently to January 20, 1866, when Mrs. Wilson resigned the administration of his estate, and repudiated the trust by the destruction of the ante-nuptial contract; and that on this bill, filed by the heir of the husband in January, 1883, against parties claiming adversely to him through the widow, for an enforcement of the trust, no presumption of settlement or discharge of the trust from the lapse of time could arise, although the trust may have been repudiated immediately after the death of complainant’s ancestor.—75 Ala. 58.
The decision of these points was not departed from on either of the subsequent adjudications of this court in the premises; the averments of the bill in respect to them remain the same as when the cause was first appealed; the evidence subsequently taken supports these allegations, and we now re-aifirm the conclusion then reached, as to the date at which the period of twenty years, relied on to raise up a presumption of settlement of the trust, began to run. This date was, as we have seen, January 20, 1866'.
The land was sold in 1877, and 1879, by the administrator of Mrs. Campbell, formerly Mrs. Wilson; and ITolt and others became the purchasers, went into possession, and afterwards and prior to the filing of this bill paid the purchase-money in full, and the same was duly distributed to, and received by those entitled to it under the testatrix's will. The bill was originally filed against the purchasers at these sales, and certain vendees to whom parts of the land had been sold by them, and also against the devisees of Mrs. Wilson. Upon their demurrer, these latter were stricken out, and the cause proceeded against said purchasers and their said vendees, until it was developed that the sale by the administrator cum annexo testamento was void for the want of jurisdictional allegations in the petition for the order of sale, and so adjudged by this court on the second appeal.—83 Ala. 528.
When the cause was last here, it was held that, the administrator’s sale being inoperative to divest the legal title to the land out of the devisees of Mrs. Wilson, it was still in them; *209that the relief prayed by the bill could not be granted without having that title before the court, and, hence, that the devisees aforesaid were indispensable parties defendant to the bill. 85 Ala. 95. Accordingly, on April 11, 1889, the bill was amended so as to make said devisees parties defendant; and they were regularly served and brought before the court. Upon coming in, they by demurrer and pleas raised the point, among others, that the relief prayed against them was a stale demand, more than twenty years having elapsed from the last recognition of the alleged trust. The chancellor, holding this defense well taken, sustained the demurrer to the bill, and overruled complainant’s demurrers to the pleas. This appeal brings under review his action in that regard.
The trust having been repudiated on January 20, 1866, it is manifest, of course, that the twenty years necessary to raise up a presumption of its settlement and discharge had more than elapsed on April 11, 1889, when the amendment bringing in the holders of the legal title was made ; and it is not pretended that there had been any recognition of the trust in the meantime. There can be no sort of doubt, we apprehend, that the amendment by which these parties were brought in, must stand upon the same footing, so far as their defense of staleness of demand is concerned, as if it were an original action; and, hence, any relief sought against them must be considered, in respect of the diligence with which they have been impleaded, from the standpoint of the amendment, and without reference to the filing of the original bill.—Lawrence v. Bollan, 50 Cal. 528; Miller v. McIntyre, 6 Pet. 64; King v. Avery, 37 Ala. 169; Seibs v. Englehardt, 78 Ala. 508, and citations.
This general proposition is not controverted here, but it is insisted for appellant that, under the peculiar facts of this case, it can have no application. The considerations relied on to this end are, that- Holt and others, claiming under the void administrator’s sale, had a perfect equitable title to the land, resulting from the paymeut by them to the administrator of the entire purchase-money, and its payment by the administrator to these dev.'s -e-¡, who alone had any interest in the land, or the proceeds of its sale, and that the devisees now have, or had at the time they were made parties, no beneficial interest whatever in the subject-matter of the suit, but ‘-only the mere shell of a legal title, with no kernel of equity or beneficial interest in it.” These facts may b¿, indeed they are, admitted. Hot only so, but they were in the case as heretofore presented in this court; and the rulings then made, declaring these devisees to be necessary parties, must have proceeded in *210the recognition of the want of beneficial interest or estate in them, and upon the theory that, inasmuch as the relief prayed —the only relief appropriate to the rights of complainant in the premises — involved the divestiture of the legal title, however naked and dissociated with real interest it might be, out of these devisees, and a vesting of it in the complainant, it could not be granted without having the thing upon which the decree was to have such important and vital operation before, and subject to the jurisdiction of, the court. So that the question may be said to be, in a sense, res acljudieata in the case. We can not conceive the relief sought to be possible, on the facts nowin the bill, except through a decree operating directly upon the legal title. The bill seeks the specific performance of what is, in legal effect, a contract to convey title to the land into complainant. It demands that certain land be conveyed to him in fee absolute, and involves every possible interest and estate, legal or equitable, in it. Manifestly, the right it presents could not be effectuated by a decree vesting some equitable interest in the complainant. The whole theory of the bill is, that he is already, by virtue of the ante-nuptial contract, and without the aid of any court, the holder of an equity which is paramount, not only to the legal title, but also to all supervening equities in third parties; and a decree which would stop with vesting such equities in him, if such a decree could be rendered, would leave him, with respect to the relief he prays, precisely where he is now — the holder of equities upon which he could call for the legal title within certain limitations as to time.
But, ii the subrogation of the complainant to the equity of Holt and others would effectuate the relief he prays, we are unable to see how the subrogation itself is to be effected. That equity arose upon certain facts with which the complainant had nothing to do. It exists by reason of an estoppel to which he is an utter stranger. All that occurred in that connection was res inter alios aeta with respect to the complainant. Holt and his co-defendants, who claim under the administrator’s sale, have a perfect equitable title, by reason of matters transpiring between them and the holders of the legal title, which operate to estop the latter from disputing their right to the land. Though the sale was void, they paid the purchase-money in full, and it went into the hands of the devisees, who now, having this money, can not be heard to say that the transaction out of which it issued to them was void, and that, notwithstanding they have been as fully benefited thereby as if it had been in all respects valid, and retain the benefits thus accruing to them, the land still belongs to them. *211It requires no argument to demonstrate that the complainant bears no relation to these transactions. He has paid nothing-, parted with nothing, done nothing, nor refrained from action in such sort as would make it inequitable for the devisees, as against him, to insist that the administrator’s sale was void; and there is no predicate for any equitable estoppel operating upon them with respect to him. On the contrary, his position is, that his right was paramount to the rights of all the parties to these transactions, and so far from • relying- on the rights acquired by the purchasers against the devisees, he insists, and presents facts which support his insistance, had they been seasonably brought forward, that the devisees could not sell, and Holt and others could not purchase, his interest in the property, and that whatever the status of the matter between them may be, he is entitled to the relief he prays against all of them, on a title which antedated all these transactions, and was in no wise affected by them. He is not estopped to assert his rights against the purchasers by the .payment of the purchase-money by them to the devisees; and no more can that fact be relied on to estop the devisees to question the right he now asserts against them. There is no mutuality between them and him. He is a stranger to the estoppel, and can neither be helped or hindered by it.—Bigelow on Estoppel, pp. 98, 324, 454, 455; Edmondson v. Montague, 14 Ala. 370; Bentley v. Cleveland, 22 Ala. 814; Gwynn v. Hamilton, 29 Ala. 236; Bloodgood v. Grasey, 31 Ala. 575; M. & C. R. Co. v. Grayson, 88 Ala. 572.
The devisees are not only necessary parties to this bill, they are the only necessary parties. The' complainant seeks that which they alone have, lie prays relief which they alone can give. He asserts that they have a title, the legal title, which in equity belongs to him, and which chancery should vest in him. This title is not his through them, but over them, and came to them charged with the trust which he now asks to have executed. His equity is not subsequent, but anterior and paramount to their title. He claims, therefore, not in privity with them, not under them, but by a covenant antedating their succession to the legal title, and running with the land. No privity can be predicated of these facts, showing as they do a prior paramount right in the complainant on the one hand, and a subsequent succession by the devisees on the other; and hence no estopped of the complainant, on the idea of a succession by him to the title of the devisees, can arise in favor of the purchasers, and no estoppel which the latter have against the devisees can enure to the complainant.—Bigelow on Estoppel, (5th Ed.) 347-8; Waters’ Appeal, 35 Pa. St. 523; Campbell v. Hall, 16 N. Y. 575; Doe v. Derby, 1 Ad. & El. 783.
*212Nothing, therefore, which transpired between the purchasers and devisees could at all affect complainant’s rights. The purchasers have acquired nothing which he can demand of them, and nothing which would stand in the way of the relief he seeks against the devisees. If his prayer is granted, and he is invested with the legal title to a half undivided interest in the lands, he would at once become a tenant in common with Holt and others, they holding by equitable estoppel against the devisees the beneficial title to the other undivided half. His remedy in that event would be an action at law against the purchasers, to be let into possession as a tenant in common with them. So that it is manifest that the purchasers were not essential parties to this- bill, and that the devisees alone were and are parties defendant without whom the case could not proceed. We neither know nor can we conceive of any case, or any state of facts, upon which any relief could be granted in the absence of the only necessary parties, or where, the only necessary parties being in court, the relief sought is as to them a stale demand, or barred by the statute of limitations. The purchasers were, perhaps, proper parties for the purposes of adjudging and settling the complainant’s alleged right against them, after his primary equitable right against the devisees had been effectuated, on the principle that the court, having assumed jurisdiction for the adjudication of the equity involved in the subject-matter, will proceed with and fully settle the whole controversy, though, as to some matters involved, the rights of the parties are purely legal, and will not turn the parties around to an action at law. But, before the court can proceed to adjudge these consequential legal rights arising between the complainant and the purchasers, the primary equity, upon which alone is based the court’s jurisdiction to hear the controversy at all, must be established against the devisees.—Pond v. Lockwood, 8 Ala. 669; Frieder v. Leinkauff, at present term.
Then,'too, the propriety of bringing in the purchasers may, perhaps, be rested on the consideration, that their possession was adverse to the complainant, and if they were not made parties within ten years from the time it took on that character, might ripen into title against him. But this clearly did not involve a necessity to make them parties, even conceding the continuance of their possession for the requisite period, whilst this bill was pending against the devisees, would have that effect; for non constat, but that a decree would pass vesting the legal title in complainant, and enabling him to bring ejectment before the lapse of ten years of such adverse possession.
*213But whether thejr were proper parties or not, is wholly immaterial. They were not necessary parties. The right of the complainant to have the contract to convey the legal title to him enforced — to have the trust executed — and which is the only equitable right in the case, could have been fully effectuated by proceeding solely against the holders of that title. And we can not subscribe to the anomaly involved in holding that that right could he effectuated against any other parties than such holders, or that it couid Ire effectuated at all, after the efflux of time had raised up a presumption of the settlement of the trust, in favor of those upon whom alone the complainant could call for its execution.
The decree of the chancellor sustaining the defense of the staleness of the demand interposed by the holders of the legal title in their demurrer to the bill, and in certain of the pleas filed, is in consonance with the views we have expressed; and it is affirmed.
Olopton, J. not sitting.